[Cite as State v. Letts, 2020-Ohio-6643.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 2019-CA-77
                                                 :
 v.                                              :   Trial Court Case No. 2019-CR-514
                                                 :
 ERIC H. LETTS, JR.                              :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                           Rendered on the 11th day of December, 2020.

                                            ...........

JOHN M. LINTZ, Atty. Reg. No. 0097715, Assistant Prosecuting Attorney, Clark County
Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

WILLIAM O. CASS, JR., Atty. Reg. No. 0034517, 135 West Dorothy Lane, Suite 117,
Dayton, Ohio 45429
      Attorney for Defendant-Appellant

                                            .............




WELBAUM, J.
                                                                                          -2-


       {¶ 1} Defendant-Appellant, Eric H. Letts, Jr., appeals from his conviction for

possession of a fentanyl-related compound, a second degree felony under R.C.

2925.11(C)(11)(d). In support of his appeal, Letts contends that the trial court erred in

overruling his motion to suppress because the duration of the traffic stop exceeded the

time needed to issue a citation, and the State failed to prove that a reasonable, articulable

suspicion existed to extend the stop.         In addition, Letts contends that the six-year

sentence the trial court imposed was clearly and convincingly unsupported by the record.

       {¶ 2} For the reasons discussed below, we conclude that the trial court did not err

in overruling Letts’s motion to suppress. We also are unable to find that the sentence

was clearly and convincingly unsupported by the record or contrary to law. The judgment

of the trial court, therefore, will be affirmed.



                                I. Facts and Course of Proceedings

       {¶ 3} Letts was originally charged with possession of drugs and illegal use of

supplemental nutrition or WIC program benefits in Clark County Common Pleas Court

Case No. 2019-CR-194.          Both of these charges were fifth-degree felonies.       After

pleading not guilty, Letts filed a motion to suppress evidence, and the trial court held a

hearing on August 16, 2019. Subsequently, the State filed another indictment on August

19, 2019, asserting the same charges; however, the degree of felony for the drug charge

was increased from a fifth-degree felony to a second degree felony. The second case

was designated as Clark County Common Pleas Court No. 2019-CR-514. The court

overruled the motion to suppress in Case No. 2019-CR-194 pursuant to an entry filed on

August 22, 2019. The court then consolidated the two cases.
                                                                                             -3-


       {¶ 4} After Letts again pled not guilty, the trial court set the case for a jury trial to

be held on October 15, 2019. However, on that date, the parties presented the trial court

with a written plea agreement.         Under the agreement, Letts pled no contest to

possession of a fentanyl-related compound, a second-degree felony, in Case No. 2019-

CR-514. In exchange, the State agreed to dismiss the charges in Case No. 2019-CR-

194 and also to dismiss the other charge in Case No. 2019-CR-514. The trial court

accepted the plea, indicated it would order a presentence investigation, and scheduled

sentencing for November 5, 2019. At the disposition hearing, the court sentenced Letts

to a six-year mandatory term of imprisonment, Letts then appealed from the suppression

decision in Case No. 2019-CR-194 and from the final judgment in Case No. 2019-CR-

514.



                                  II. The Suppression Decision

       {¶ 5} Letts’s First Assignment of Error states that:

              The Duration of the Stop Exceeded the Time Necessary to Issue a

       Citation Because the Appellee Failed to Prove That There Was a

       Reasonable Articulable Suspicion [to] Extend the Stop.

       {¶ 6} Under this assignment of error, Letts contends that the officer who stopped

the vehicle in which Letts was riding unlawfully extended the initial stop, Letts further

argues that testimony that the police officers smelled burnt marijuana did not justify

extending the stop because neither officer on the scene testified that he was qualified to

recognize the odor of marijuana. Finally, Letts maintains that his consent to a search

was negated by the unlawful detention.
                                                                                          -4-


       {¶ 7} In overruling the motion to suppress, the trial court found that the stop of the

vehicle was proper, because the officer initiating the stop observed a window tint violation.

The court further held that even if the reason for the stop may have been pretextual, the

officer’s subjective motivation did not invalidate an otherwise constitutional stop.       In

addition, the court found that the duration of the stop was not carefully tailored to its

justification and lasted longer than necessary. However, the court also found that the

situation was more than routine and required additional time due to the fact that the officer

smelled a strong odor of burnt marijuana and due to the number of people in the vehicle.

Finally, while the court did not discuss consent in detail, it did note that Letts consented

to a search of the vehicle and also to a search of his person.

       {¶ 8} “Appellate review of a motion to suppress presents a mixed question of law

and fact. When considering a motion to suppress, the trial court assumes the role of trier

of fact and is therefore in the best position to resolve factual questions and evaluate the

credibility of witnesses.” State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, 797
N.E.2d 71, ¶ 8. “Consequently, an appellate court must accept the trial court's findings

of fact if they are supported by competent, credible evidence. * * * Accepting these facts

as true, the appellate court must then independently determine, without deference to the

conclusion of the trial court, whether the facts satisfy the applicable legal standard.” Id.

       {¶ 9} Both the Fourteenth Amendment to the United States Constitution and Article

I, Section 14, Ohio Constitution, protect persons from unreasonable searches and

seizures. State v. Leak, 145 Ohio St. 3d 165, 2016-Ohio-154, 47 N.E.3d 821, ¶ 13.

“Under the Fourth Amendment to the United States Constitution, a search conducted

without prior approval of a judge or magistrate is per se unreasonable, subject to certain
                                                                                            -5-


well-established exceptions.” State v. Adams, 144 Ohio St. 3d 429, 2015-Ohio-3954, 45
N.E.3d 127, ¶ 181, citing Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 19
L. Ed. 2d 567 (1967). (Other citation omitted.)

       {¶ 10} One exception occurs in connection with a traffic stop, which “is

constitutionally valid if an officer has a reasonable and articulable suspicion that a motorist

has committed, is committing, or is about to commit a crime.” State v. Mays, 119 Ohio

St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 7. “The propriety of an investigative

stop by a police officer must be viewed in light of the totality of the surrounding

circumstances.”    State v. Freeman, 64 Ohio St. 2d 291, 414 N.E.2d 1044 (1980),

paragraph one of the syllabus. Furthermore, “these circumstances are to be viewed

through the eyes of the reasonable and prudent police officer on the scene who must

react to events as they unfold.” State v. Andrews, 57 Ohio St. 3d 86, 87-88, 565 N.E.2d
1271 (1991). Courts reviewing officers’ actions must also accord “due weight” to their

“experience and training and view the evidence as it would be understood by those in law

enforcement.” Id. at 88.

       {¶ 11} After reviewing the record, including State's Ex. 1, we conclude that the trial

court did not err in overruling Letts’s motion to suppress.

       {¶ 12} At the suppression hearing, the only witnesses were Detective Justin Masse

and Sergeant James Byron, who were officers from the Springfield, Ohio, Police

Department. The evidence presented at the hearing was as follows.

       {¶ 13} On December 18, 2018, Massie was on the day shift and was patrolling the

city for criminal activity. Transcript of Suppression Hearing (“Suppression Tr.”), p. 5-6.

While on patrol, Massie observed a red Chrysler Sebring automobile coming south on
                                                                                        -6-


Clifton Avenue. Massie could see from the vehicle’s side that it had tinted windows on

the front, but he could not see either the driver or how many passengers were in the

automobile. Id. at p. 6. After the vehicle turned westbound onto Leffel Lane, it then

turned into the U.S.A. Suites, and Massie initiated a traffic stop. Id.   The basis for the

stop was the tinted windows. Id.

        {¶ 14} Immediately after the stop occurred, the back passenger door opened and

a man (later identified as Letts) stepped out. Massie told Letts to “hang on a minute,”

and Letts then stepped back into the vehicle. Id. at p. 7. Massie then approached the

driver’s side, made contact with the driver, and told him the reason for the stop. At that

time, the driver volunteered the information that he did not have a valid driver’s license.
Id.

        {¶ 15} As Massie approached the vehicle, he could smell the strong odor of burnt

marijuana, and asked the occupants of the vehicle if they still had any raw marijuana.

After they said they did not, Massie asked if he could search the vehicle. Id. at p. 9-10

and 33-34. All the occupants consented to a search. Id. at p. 10. There were three

occupants in the vehicle, including the driver. Id.

        {¶ 16} Massie was alone at the time but could not say the area was a high crime

area. Id. at p. 10-11.   After Massie finished his conversation with the driver, the

occupants of the car identified themselves, and Massie went back to his cruiser to do

warrant checks.    For officer safety, Massie wanted to verify whether any warrants

existed, because if someone had a warrant, he or she would likely flee or possibly fight.

By the time Massie finished the warrant checks and removed the driver from the vehicle,

Detective Byron had arrived on the scene. Id. at p. 11-12.
                                                                                         -7-


       {¶ 17} At that point, Massie asked Letts (who was in the rear passenger seat) to

step out of the car. Massie asked Letts if he minded if he patted him down, and Letts

said that was fine. Id. at p. 12. Letts then began removing a cigarette pack and some

other property from his pocket. At this time, Massie told Letts that he would conduct the

patdown, and Letts again said that was fine. Normally, there are times Massie will tell

people to keep their hands out of their pockets for officer safety. Massie told Letts this,

but by that time, Letts had already placed property on the top of the vehicle. Id. at p. 12-

13.

       {¶ 18} While patting Letts down, Massie found brass knuckles and a baggie of

marijuana. Id. at p. 13-14. During an inventory search of the car, Massie also found a

digital scale in the map pocket right behind the front passenger seat. Massie did not

remove the scale at that time because there was no residue on it. Id. at p. 14. In

Massie's experience, scales are commonly used for criminal activity. Id. People who

purchase drugs use scales to make sure they are not getting ripped off, and dealers use

scales to weigh produce. Id. at p. 16.

       {¶ 19} Massie did not find any other contraband in the vehicle. At that point, he

went back to Letts because he had to inventory the brass knuckles and the marijuana.

Massie asked Letts for identification so he could do a property receipt. He then asked

Letts if anything was in the cigarette pack. Letts consented to a search of the cigarette

pack, and Massie saw a cellophane baggie with white powder inside the pack. Id. at p.

15.

       {¶ 20} After Massie placed Letts in custody, he read Miranda rights to Letts. Letts

stated that he understood his rights. Massie then asked what the product was and if it
                                                                                       -8-


were “cut.” Letts responded that it was just cut. Id. at p. 16.    Between the time Letts

was handcuffed and the time he and Massie left the scene, Letts made additional

statements. They discussed Letts’s comment about the fact that the product was cut,

and Massie asked if any product would be in the baggie. Letts said there may be a little

bit of product and identified the substance in the bag as fentanyl. Id. at p. 18-19.

       {¶ 21} Based on his interaction with Letts at the scene, Massie decided to charge

Letts with aggravated possession of drugs and illegal use of supplemental nutrition or

WIC program benefits. Id. at p. 19. During their conversation, Letts had also confessed

to having property that was not in his name and talked about how he got and used a

supplemental card that he purchased for a certain amount of money. Id.

       {¶ 22} Massie did not find any burnt marijuana in the vehicle. He described the

smell as one that occurs after someone smokes marijuana. Id. at p. 22. However, in

Massie’s training and experience, it is common for him to smell burnt marijuana and find

no evidence or marijuana remnants in the vehicle. People do different things after they

are finished smoking, like throwing a joint or blunt out of the vehicle to clean out the

vehicle. However, the smell remains. Id. at p. 33.

       {¶ 23} Massie did not know how long the car had been stopped by the time he had

filled out his paperwork and gotten the arrest materials put together. Id. at p. 23. After

that point, he used a light to check the front window tint and found it was less than 10%.

The windows immediately to the right and left of the driver were 50% tinted. Id. at p. 21.

Under Ohio law, the front two windows have to allow 50% light transmission. The tint of

the back window or back passenger side windows does not matter. Id. The sole reason

for the stop was due to the window tint. Id. Based on what Massie found, he did not
                                                                                         -9-


issue a citation for the window tint. Id. at p. 24.

         {¶ 24} Sergeant Byron also testified at the suppression hearing. When Byron

arrived at the scene, Massie was already in the process of removing the occupants from

the car, so Byron exited his car and began assisting Massie. Id. at p. 36. When Byron

approached the vehicle, his first impression was that he smelled a considerable amount

of burnt marijuana emanating from it. He was concerned about this because the female

in the front seat appeared to be very pregnant, as if she were delivering that day. Id. at

p. 39.

         {¶ 25} When he smelled the marijuana, Byron was four to five feet away from the

vehicle. Id. at p. 40-41. While he was at the scene, Byron also overheard conversations

with both Letts and the female passenger. According to Byron, both parties consented

to the search of the car, and Letts also consented to a search of his person. Id. at p. 37.

         {¶ 26} Based on this testimony, we conclude that no illegal detention occurred.

Contrary to Letts’s assertion, the traffic stop was not unnecessarily long, and Massie did

not take one-half hour to measure the window tint. According to the audio and video on

State’s Ex. 1, when Massie first arrived on scene, he spent about three minutes talking

with the driver and passengers and getting identification. During this initial encounter,

Massie smelled burnt marijuana. Massie then went back to his cruiser to check if any of

the people in the car had outstanding warrants.        This consumed approximately six

minutes.1 At that point, about nine minutes had elapsed since the stop began. Massie


1 The video does not contain sound, and the audio is solely from inside the cruiser. As
a result, the times we reference are our best estimates after reviewing the video and audio
in State’s Ex. 1. The State contends that 15 minutes elapsed between the stop and
Letts’s arrest, and that is generally consistent with our estimate, which is that the arrest
occurred about 16 minutes after Officer Massie stopped the car. During the suppression
                                                                                         -10-


then spent another couple of minutes talking to the people in the car, and patted down

the driver immediately thereafter. At that point, Sergeant Byron had arrived.

        {¶ 27} Within about 12 minutes after Massie arrived at the scene, Letts got out of

the car, was searched, and marijuana was found in his pocket. The woman passenger

was also searched at this time. By the time 16 minutes had elapsed, Massie had found

the drugs in the cigarette pack and Letts had been handcuffed. At that point, Massie

took Letts back to the cruiser, and then went back a few minutes later to check the window

tint.

        {¶ 28} Although Massie did not immediately measure the window tint, we must

take into account the fact that Massie smelled burnt marijuana when he walked up to the

car. The trial court concluded that this “immediately changed the entire nature of the

stop.” Suppression Decision p. 6. We agree. The court further noted that this, along

with the fact that three people were present, the driver’s lack of a license, the need to

check for warrants, the consent to search the car, and the consent to a search of Letts’s

person extended the time permitted for the stop. Id. Again, we agree.

        {¶ 29} “An investigatory Terry stop is a limited infringement on personal freedom,



hearing, defense counsel claimed the car had been stopped for 30 minutes before Massie
checked the window tint. Suppression Tr. at p. 23. However, only around 21 minutes
elapsed between when the car was stopped and when Massie checked the tint. In the
meantime, Massie checked with dispatch to see if any of the individuals had outstanding
warrants, obtained consent for a search, searched the car and all three persons who were
in the car, gave Letts Miranda warnings, and arrested Letts. In the suppression decision,
the trial court also stated that the stop “certainly lasted well over thirty minutes.”
Suppression Decision, p. 6. This is also incorrect. State’s Ex. 1 indicates that Massie
returned to the cruiser about 25 minutes after he first arrived. Letts had already been
placed in the cruiser. Massie and Letts talked briefly, and then the cruiser left the scene.
The rest of the 32-minute video (VID1 on State’s Ex. 1) consists of Massie driving Letts
to a garage and parking.
                                                                                           -11-


and is proper when based on articulable facts constituting reasonable suspicion and the

subsequent investigation is pursued diligently in a manner likely to confirm or dispel

suspicion quickly.”   State v. Cook, 65 Ohio St. 3d 516, 521, 605 N.E.2d 70 (1992).

However, “a traffic stop may be prolonged if there is ‘reasonable suspicion under the

totality of the circumstances [to] justif[y] the ongoing detention.’ ” State v. Vega, 154
Ohio St. 3d 569, 2018-Ohio-4002, 116 N.E.3d 1262, ¶ 17, quoting State v. Batchili, 113
Ohio St. 3d 403, 2007-Ohio-2204, 865 N.E.2d 1282, ¶ 22.

       {¶ 30} Given the fact that Officer Massie smelled a strong odor of marijuana, he

was justified under the circumstances to prolong the detention. The Supreme Court of

Ohio has held that “the smell of marijuana, alone, by a person qualified to recognize the

odor, is sufficient to establish probable cause to search a motor vehicle, pursuant to the

automobile exception to the warrant requirement.” State v. Moore, 90 Ohio St. 3d 47, 48,

734 N.E.2d 804 (2000). Letts acknowledges this point, but contends that neither Massie

nor Byron established qualifications for recognizing the odor of marijuana. Appellant’s

Brief, p. 9.

       {¶ 31} After reviewing the record, we find that Massie was adequately qualified to

recognize the smell of marijuana. Massie had been employed by the Springfield Police

Department for more than five years and had been trained in drug interdiction.

Suppression Tr. at p. 5. In addition, Massie testified that in his training and experience,

it was common for him to smell burnt marijuana and find no evidence or remnants in the

vehicle. Id. at p. 32-33. He also commented about other experiences he had had with

smelling marijuana in vehicles. Id. at p. 34. Testimony that an officer has detected the

order of marijuana during other traffic stops allows an inference that the officer is qualified
                                                                                          -12-


under Moore to recognize marijuana. State v. Coston, 168 Ohio App. 3d 278, 2006-Ohio-

3961, 859 N.E.2d 990, ¶ 19 (10th Dist.), citing Moore.          Moreover, upon extensive

questioning from both sides, Massie described smelling the odor of marijuana throughout

his testimony without objection. Id. at p. 5, 7, 10, 12, 14, 15, 22, 31, 32, 33, and 34.

Therefore, the claimed error was waived.

         {¶ 32} Likewise, both sides questioned Sergeant Byron about detecting the odor

of marijuana with no objections, so waiver applies to his qualifications as well. Id. at p.

39, 41. Sergeant Byron did not directly discuss his prior experience with marijuana, but

he did corroborate Massie’s detection of a strong odor of marijuana. Id. at p. 36, 39 and

40-41.     Byron had been a police officer for 22 years and had held many different

positions, including uniform patrol, the detective bureau, and investigating crimes against

persons. Id. at p. 35. Finally, the trial court found that Massie was a “credible witness”

and stated that the court had “no reason to doubt the veracity of his testimony.”

Suppression Decision at p. 5. In addition, the court commented that Byron’s testimony

corroborated Massie’s testimony on several points. Id.

         {¶ 33} Letts also argues that the trial court improperly took judicial notice that a

routine traffic stop takes about 14 minutes in the City of Springfield. Appellant’s Brief p.

7. The Court cited two of its prior cases where Officer Nichols testified to this fact.

Suppression Decision p. 6. We find this error harmless since the traffic stop here was

not routine.    Rather, it seamlessly and incrementally developed into a felony drug

investigation. The improper finding had no bearing on the result.

         {¶ 34} Accordingly, we agree with the trial court that the detention was properly

extended and was not illegal. Massie also had probable cause to search the vehicle.
                                                                                           -13-


       {¶ 35} The remainder of Letts’s argument is directed to his contention that the

illegal extension of the stop presumptively nullified Letts’s consent to the search.

Appellant’s Brief at p. 10. Letts, therefore, contends that a more stringent standard

applies. However, these principles are irrelevant, because the extension of the stop was

not illegal. As a result, Letts’s consent to the search of his person is evaluated under

traditional principles applied to voluntary consent.

       {¶ 36} Consent is a recognized exception to the Fourth Amendment’s prohibition

of warrantless searches. State v. Shakhmanov, 2d Dist. Montgomery No. 28066, 2019-

Ohio-4705, ¶ 9. “ ‘[W]hen the subject of a search is not in custody and the State attempts

to justify a search on the basis of his consent, the Fourth and Fourteenth Amendments

require that it demonstrate that the consent was in fact voluntarily given, and not the result

of duress or coercion, express or implied. Voluntariness is a question of fact to be

determined from all the circumstances, and while the subject's knowledge of a right to

refuse is a factor to be taken into account, the prosecution is not required to demonstrate

such knowledge as a prerequisite to establishing a voluntary consent.’ ”             State v.

Robinette, 80 Ohio St. 3d 234, 242-243, 685 N.E.2d 762 (1997), quoting Schneckloth v.

Bustamonte, 412 U.S. 218, 248-249, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973).

       {¶ 37} “To rely on the consent exception of the warrant requirement, the state must

show by ‘clear and positive’ evidence that the consent was ‘freely and voluntarily’ given.”

State v. Posey, 40 Ohio St. 3d 420, 427, 534 N.E.2d 61 (1988), quoting Bumper v. North

Carolina, 391 U.S. 543, 548, 88 S. Ct. 1788, 20 L. Ed. 2d 797 (1968), and State v. Danby,

11 Ohio App. 3d 38, 41, 463 N.E.2d 47 (6th Dist.1983).

       {¶ 38} Ohio courts apply the following factors to decide if consent is voluntary:
                                                                                          -14-


              “ ‘(1) the voluntariness of the defendant's custodial status; (2) the

       presence of coercive police procedures; (3) the extent and level of the

       defendant's cooperation with the police; (4) the defendant's awareness of

       his right to refuse to consent; (5) the defendant's education and intelligence;

       and (6) the defendant's belief that no incriminating evidence will be found.’ ”

       State v. Forrester, 2d Dist. Greene No. 97-CA-47, 1998 WL 46653, *4 (Feb.

       6, 1998), quoting United States v. Shabazz, 993 F.2d 431, 438 (5th

       Cir.1993). (Other citation omitted.)

State v. Rednour, 2d Dist. Montgomery No. 25135, 2013-Ohio-2125, ¶ 45.

       {¶ 39} The trial court did not specifically discuss these factors, but concluded, after

discussing the facts, that the consent to search the automobile and Letts’s person was

voluntary. Suppression Decision at p. 5. After reviewing the record and applying the

factors, we agree.

       {¶ 40} As an initial point, Letts’s custodial status was not voluntary, as the vehicle

in which he was riding had been stopped and the passengers detained until the police

either issued a citation or informed the occupants that they were free to go. Nonetheless,

there was no evidence of coercive police procedures. In fact, the police even gave Letts

a cigarette to smoke after he was handcuffed, before they went downtown. Suppression

Tr. at p. 17. In addition, the police noted that Letts was “very cooperative,” “cordial,” and

“pleasant to deal with.” Id. at p. 17, 28, and 38.

       {¶ 41} Letts did not testify at the hearing, and there was no audio available for the

traffic stop; as indicated, audio was restricted to the interior of the cruiser. However, the

officers were not required to inform Letts that he was allowed to refuse consent to search.
                                                                                             -15-


Robinette, 80 Ohio St. 3d at 243, 685 N.E.2d 762. There was also no evidence in the

record regarding Letts’s education and intelligence, other than the PSI report, which

indicated that Letts graduated from high school. A review of the transcripts of the plea

and sentencing hearings indicates that Letts was 25 years of age and employed.

Nothing, including Letts’s conversation with Office Massie, indicated that Letts lacked

intelligence.    And finally, there was nothing in the record concerning whether Letts

believed incriminating evidence would be found. An inference to that effect could be

made, since drugs were found in the cigarette pack that Letts had on his person; in fact,

Letts took the pack, along with some other objects, out of his pockets before the search

began. Officer Byron testified that he thought the placement of the cigarette pack on the

hood of the car was suspicious. Suppression Tr. at p. 37.

         {¶ 42} Letts’s involuntary custodial status and his apparent knowledge that

contraband would be found are factors indicating that his consent was involuntary.

Compare State v. Webb, 2d Dist. Montgomery No. 17676, 2000 WL 84658, *4 (Jan. 28,

2000).     However, the remaining factors indicate otherwise, particularly the lack of

coercive police procedures and Letts’s cooperation.

         {¶ 43} As an additional matter, the trial court specifically indicated that it found the

police officers credible. Suppression Decision at p. 5.          We have often stressed that

“[w]e defer to the trial court's findings of fact as it is in the best position to assess the

credibility of the witnesses.” Webb at *4. See also State v. Lancaster, 2018-Ohio-315,

104 N.E.3d 951, ¶ 50 (2d Dist.); State v. Smith, 2d Dist. Montgomery No. 28207, 2019-

Ohio-4373, ¶ 31; State v. Cash, 2d Dist. Montgomery No. 26535, 2015-Ohio-3792, ¶ 12.

         {¶ 44} Based on the preceding discussion, the trial court did not err in overruling
                                                                                        -16-


Letts’s motion to suppress. Accordingly, the First Assignment of Error is overruled.



                                       III. The Sentence

      {¶ 45} Letts’s Second Assignment of Error states that:

             The Trial Court’s Sentence of 6 Years Mandatory Time was Clearly

      and Convincingly Contrary to Law.

      {¶ 46} Under this assignment of error, Letts contends that the trial court erred in

sentencing him to a mandatory term of six years in prison. Letts notes that he was age

25, had no prior felony record, was employed, was engaged in substance abuse

treatment when he was sentenced, and scored low on the Ohio Risk Assessment.

      {¶ 47} The Supreme Court of Ohio has said that “an appellate court may vacate or

modify a felony sentence on appeal only if it determines by clear and convincing evidence

that the record does not support the trial court's findings under relevant statutes or that

the sentence is otherwise contrary to law.” State v. Marcum, 146 Ohio St. 3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 1. “This is a very deferential standard of review, as the

question is not whether the trial court had clear and convincing evidence to support its

findings, but rather, whether we clearly and convincingly find that the record fails to

support the trial court's findings.” State v. Kennedy, 2d Dist. Clark No. 2017-CA-100,

2018-Ohio-4997, ¶ 46.

      {¶ 48} ”Clear and convincing evidence is that measure or degree of proof which is

more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty

as is required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be
                                                                                           -17-


established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus.

       {¶ 49} “A sentence ‘is not contrary to law [if it falls] within the statutory range [and

the trial court] expressly state[s] that it * * * considered the purposes and principles of

sentencing [under] R.C. 2929.11 [and] 2929.12.’ ” State v. Hudson, 2d Dist. Montgomery

No. 28535, 2020-Ohio-4398, ¶ 18, quoting State v. Rodeffer, 2013-Ohio-5759, 5 N.E.3d
1069, ¶ 32 (2d Dist.). “The trial court has full discretion to impose any sentence within

the authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than minimum sentences.” State v. King,

2013-Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.), citing State v. Foster, 109 Ohio St. 3d
1, 2006-Ohio-856, 845 N.E.2d 470, at paragraph seven of the syllabus. “Even so, the

‘court must comply with all applicable rules and statutes, including R.C. 2929.11 and R.C.

2929.12.’ ” Hudson at ¶ 18, quoting King at ¶ 45.

       {¶ 50} Under R.C. 2929.11(A), courts “shall be guided by the overriding purposes

of felony sentencing.” According to the statute, these purposes “are to protect the public

from future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state

or local government resources. To achieve those purposes, the sentencing court shall

consider the need for incapacitating the offender, deterring the offender and others from

future crime, rehabilitating the offender, and making restitution to the victim of the offense,

the public, or both.” Id.

       {¶ 51} In addition, R.C. 2929.11(B) states that “[a] sentence imposed for a felony
                                                                                        -18-


shall be reasonably calculated to achieve the three overriding purposes of felony

sentencing * * * commensurate with and not demeaning to the seriousness of the

offender's conduct and its impact upon the victim, and consistent with sentences imposed

for similar crimes committed by similar offenders.”

      {¶ 52} Further, “R.C. 2929.12(B) sets forth nine factors indicating that an offender's

conduct is more serious than conduct normally constituting the offense. These factors

include whether the physical or mental injury to the victim was exacerbated because of

the physical or mental condition of the victim; serious physical, psychological, or

economic harm suffered by the victim as a result of the offense; whether the offender's

relationship with the victim facilitated the offense; and whether the offender committed

the offense for hire or as a part of an organized criminal activity.” State v. O'Connor, 2d

Dist. Montgomery No. 28259, 2020-Ohio-4402, ¶ 36.

      {¶ 53} Additionally, “R.C. 2929.12(C) sets forth four factors indicating that an

offender's conduct is less serious than conduct normally constituting the offense,

including whether the victim induced or facilitated the offense, whether the offender acted

under strong provocation, whether, in committing the offense, the offender did not cause

or expect to cause physical harm to any person or property, and the existence of

substantial grounds to mitigate the offender's conduct, although the grounds are not

enough to constitute a defense. R.C. 2929.12(D) and (E) each lists five factors that trial

courts are to consider regarding the offender's likelihood of committing future crimes.

Finally, R.C. 2929.12(F) requires the sentencing court to consider the offender's military

service record.” Connor at ¶ 37.

      {¶ 54} At the sentencing hearing, the trial court did not mention R.C. 2929.11 or
                                                                                        -19-


R.C. 2929.12, nor did it make any findings. Instead, the court imposed the six-year

sentence, told Letts he would be subject to a mandatory three-years of post-release

control, instructed Letts of the consequences of violating post-release control, and

indicated Letts would receive credit for any time spent in the county jail. Disposition

Hearing Transcript (Disposition Tr.), p. 7-8. Despite this omission, we have held that “[a]

defendant’s sentence is not contrary to law when the trial court expressly states in its

sentencing entry that it has considered the principles and purposes of sentencing in R.C.

2929.11 and the seriousness and recidivism factors in R.C. 2929.12, but neglects to

mention those statutes at the sentencing hearing.” State v. Anderson, 2d Dist. Clark No.

2019-CA-80, 2020-Ohio-4083, ¶ 21.

      {¶ 55} Consistent with our decision in Anderson, the trial court did state in the

sentencing entry that:

             The Court considered the PSI, record, oral statements of counsel,

      the defendant’s statement, and the principles and purposes of sentencing

      under Ohio Revised Code Section 2929.11, and then balanced the

      seriousness and recidivism factors under Ohio Revised Code Section

      2929.12.

Judgment Entry of Conviction, p. 1. Thus, the court’s failure to mention these items at

the sentencing hearing did not cause the sentence to be contrary to law. See State v.

Watson, 2d Dist. Clark No. 2019-CA-35, 2020-Ohio-1146, ¶ 17.

      {¶ 56} Furthermore, based on our review of the record, we are unable to find that

the trial court’s decision was clearly and convincingly unsupported by the record.   Letts

pled no contest to possession of a fentanyl-related compound in violation of R.C.
                                                                                        -20-


2925.11(C)(11)(d), which was classified as a second-degree felony, with a maximum

prison term of eight years.       The minimum mandatory term was two years.           R.C.

2929.14(A)(2).

      {¶ 57} Before R.C. 2925.11(A) was amended in August 2018, possession of

fentanyl was a fifth-degree felony. However, for the amount involved in this case (11.77

grams), the crime was thereafter elevated to a second-degree felony. See Am.Sub. S.B.

1, 2018 Ohio Laws File 95. The purpose of the amendments was “to increase penalties

for drug trafficking violations, drug possession violations, and aggravated funding of drug

trafficking when the drug involved in the offense is a fentanyl-related compound.” Id.

The amendments became effective on October 31, 2018.

      {¶ 58} The State originally charged Letts with fifth-degree felony possession of

drugs in Case No. 2019-CR-194, which was filed in August 2019. If prison is imposed

for a fifth-degree felony, the potential prison term is between six and twelve months. R.C.

2929.14(A)(5). However, the State issued a new indictment for Case No. 2019-CR-514,

changing the alleged crime to a second-degree felony with a possible mandatory

sentence of two to eight years.

      {¶ 59} During the sentencing hearing, the defense pointed out the factors

mentioned above, including that Letts’s prior criminal history contained only what

appeared to be a misdemeanor paraphernalia possession in Utah, for which a warrant

was pending. Disposition Tr. at p. 4. In addition, the defense noted that substance

abuse started early in Letts’s life, and that Letts was attending a program at Mercy Reach.
Id. Moreover, defense counsel commented that Ohio does not do qualitative testing and

that “while * * * the substance came in at a weight over the bulk amount to make it the F2
                                                                                        -21-


[second-degree felony] and tested positive that it does contain some amount of Fentanyl,

there is no qualitative evidence as to what that would be. It could be completely 100%

fentanyl or it could be less than 1%. Id. at p. 5. Accordingly, the defense asked the

court for a minimum two-year sentence.

       {¶ 60} During the hearing, however, the State stressed the extreme danger that

fentanyl poses to the community, stating as follows:

               MR. THOMPSON: Briefly, Your Honor. Perhaps nobody is more

       acutely aware than this Court of the impact that Fentanyl has had on our

       community.

               Mr. Thomas mentioned, and he’s correct, there is no quantitative

       analysis of the Fentanyl; but the legislature is aware of that and chose to

       make this a felony of the second degree because of the volume.

               And you know, there are several factors – including the fact that this

       defendant has a prior record, but his indication that he is personally using

       Fentanyl in the amounts and in the volume that we see here is unlikely.

               It’s very possible that he was selling that in our community, and the

       State would ask the Court to impose a significant amount of time in this

       case.

Dispositional Tr. at p. 7.

       {¶ 61} Because the trial court deals with criminal defendants every day, it would

be in a position to recognize the dangers the drug poses to the community. As the State

indicated, the legislature has recognized this danger by acting to heighten the penalty for

possessing the drug, even though it may be contained in a compound.
                                                                                          -22-


       {¶ 62} Even though Letts lacked prior convictions, we have said that a defendant’s

status as a first-time offender is not a proper basis on which to compare sentences

imposed in other cases. O'Connor, 2d Dist. Montgomery No. 28259, 2020-Ohio-4402,

at ¶ 41.     “ ‘Many factors enter into a sentencing determination in each case, and

sentences cannot reasonably be compared to one another in this manner.’ ” Id., quoting

Armstrong, 2d Dist. Champaign No. 2015-CA-31, 2016-Ohio-5263, at ¶ 42.

       {¶ 63} Furthermore, even though Letts did not have a prior conviction, he

apparently fled Utah while a charge was pending, indicating that he has a risk of

recidivism. In addition, the fact that a digital scale was found in the map pocket in front

of the seat where Letts sat indicates that Letts may have been involved in selling drugs

to the community.

       {¶ 64} As indicated, our review of the trial court’s decision is very deferential. For

the reasons stated, we are unable to find that the trial court’s sentence was clearly and

convincingly unsupported by the record. The Second Assignment of Error, therefore, is

overruled.



                                         IV. Conclusion



       {¶ 65} Both of Letts’s assignments of error having been overruled, the judgment of

the trial court is affirmed.

                                         .............



DONOVAN, J. concurs.
                                                                                        -23-


FROELICH, J., concurs in part and dissents in part:

       {¶ 66} I concur in the majority’s affirmance of the denial of the motion to suppress

and the judgment of conviction, but I dissent as to the sentence.

       {¶ 67} When arrested in this case at age 25, he had an admitted history of drug

use going back years which includes alcohol (age 6), marijuana (age 11), cocaine,

benzodiazepines, and heroin. He was employed at the time of sentencing. Letts’s only

possible prior criminal history was a misdemeanor charge from another state four years

earlier.

       {¶ 68} Even though a court “has full discretion to impose any sentence within the

statutory range,” that does not mean a court cannot abuse such discretion or that the

sentence within that range cannot be “clearly and convincingly unsupported by the

record,” which is what I find happened in this case. Otherwise, a trial court’s sentence

within the statutory range is not subject to appellate review.

       {¶ 69} This observation does not diminish the harm and dangers fentanyl presents

to individuals and communities; those are no doubt precisely the reasons the legislature

made it illegal, let alone provided a recently-increased mandatory sentencing range.

       {¶ 70} I would sustain the conviction and remand for resentencing.



Copies sent to:

John M. Lintz
William O. Cass, Jr.
Hon. Douglas M. Rastatter